Order, Surrogate’s Court, New York County (Kristen Booth Glen, S.), entered October 23,2012, which denied appellant’s motion to dismiss compulsory accounting petitions, unanimously affirmed, without costs.
The Surrogate properly found that respondent, the trustee of three trusts of which petitioner was a beneficiary, failed to conclusively demonstrate the integrity and fairness of the transaction which transferred the trusts’ assets, or to establish that he fully informed petitioner of the effect and ramifications of the releases and waivers of accounting that she apparently signed (see Matter of Gordon v Bialystoker Ctr. & Bikur Cholim, 45 NY2d 692, 698 [1978]). Respondent also failed to show the complete repudiation of his duties as a fiduciary after the trusts were allegedly terminated in March 2006. He retained trust assets and filed tax returns on behalf of the trusts after the execution of releases and waivers representing that the trusts had been terminated (see Westchester Religious Inst. v Kamerman, 262 AD2d 131 [1st Dept 1999]). Thus, the Surrogate properly found that respondent’s argument that the statute of limitations expired since more than six years had passed since the *430waivers and releases were signed is unavailing (id.). Concur— Mazzarelli, J.E, Acosta, Saxe, Freedman and Clark, JJ.